Fourth Court of Appeals
                               San Antonio, Texas
                                    August 24, 2015

                                  No. 04-15-00234-CV

                     IN THE INTEREST OF J.F.B., et al., Children,

               From the 218th Judicial District Court, Wilson County, Texas
                           Trial Court No. 13-10-0610-CVW
                  Honorable Melissa Uram-Degerolami, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Brief is GRANTED.       The
Appellee’s brief is due on August 27, 2015.



                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court